Acknowledgement
This Notice of Allowance is in response to after-final amendments filed 8/3/2022.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the closest prior art of record, Ross et al. (US 2016/0334797 A1) and Kim (translation of KR 20180012434 A), taken alone or in combination, does not teach the claimed computing system and computer-implemented method for coordinating movement of autonomous vehicles at transfer hubs, the method comprising: 
determining a plurality of autonomous vehicles to move from a first location associated with a transfer hub; 
grouping the plurality of autonomous vehicles into a first group to move the plurality of autonomous vehicles in the first group together from the first location; 
assigning a vehicle operator to move the first group from the first location to a second location associated with the transfer hub based at least in part on an availability of the vehicle operator; and 
directing the vehicle operator to move a support vehicle from the first location to the second location, wherein at least one of the plurality of autonomous vehicles in the first group are configured to autonomously follow the support vehicle from the first location to the second location.
Specifically, Ross et al. discloses a similar method for coordinating the movement of autonomous vehicles at transfer hubs (see Figure 7) that comprises determining an autonomous vehicle (i.e. autonomous vehicle 101) to move from a first location (i.e. meetup location ML 213) associated with a transfer hub (see ¶0104-0107, with respect to steps 732 and 734 of Figure 7), grouping the autonomous vehicle into a first group to move the autonomous vehicles in the first group together from the first location (see ¶0107, with respect to steps 732 and 734 of Figure 7), assigning a vehicle operator to move the first group from the first location to a second location (i.e. end of a road segment) associated with the transfer hub based at least in part on an availability of the vehicle operator (see ¶0059, ¶0045), directing the vehicle operator to move a support vehicle (i.e. human driven vehicle) from the first location to the second location (see ¶0061), wherein the autonomous vehicle in the first group is configured to autonomously follow the support vehicle from the first location to the second location (see ¶0045). However, Ross et al. does not disclose the claimed method in which the autonomous vehicle is part of a plurality of autonomous vehicles that are grouped into the first group, where the method comprises determining a plurality of autonomous vehicles to move from a first location associated with a transfer hub, grouping the plurality of autonomous vehicles into a first group to move the plurality of autonomous vehicles in the first group together from the first location, assigning a vehicle operator to move the first group from the first location to a second location associated with the transfer hub based at least in part on an availability of the vehicle operator, and directing the vehicle operator to move a support vehicle from the first location to the second location, wherein at least one of the plurality of autonomous vehicles in the first group are configured to autonomously follow the support vehicle from the first location to the second location, as claimed. 
Kim discloses the general technique in which a vehicle operator moves a support vehicle, wherein a plurality of autonomous vehicles in a first group are configured to autonomously follow the support vehicle (see fifth page of translation, with respect to Figure 11). However, Kim does not disclose the specific steps of determining a plurality of autonomous vehicles to move from a first location associated with a transfer hub, grouping the plurality of autonomous vehicles into a first group to move the plurality of autonomous vehicles in the first group together from the first location, assigning a vehicle operator to move the first group from the first location to a second location associated with the transfer hub based at least in part on an availability of the vehicle operator, and directing the vehicle operator to move a support vehicle from the first location to the second location, wherein at least one of the plurality of autonomous vehicles in the first group are configured to autonomously follow the support vehicle from the first location to the second location, as claimed. 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/3/2022 and confirmed in the interview held on 7/14/2022.
With respect to claims 4 and 14, the closest prior art of record, Ross et al. (US 2016/0334797 A1) and Kim (translation of KR 20180012434 A), taken alone or in combination, does not teach the claimed computing system and computer-implemented method for coordinating movement of autonomous vehicles at transfer hubs, the method comprising: 
determining one or more autonomous vehicles to move from a first location associated with a transfer hub; 
grouping the one or more autonomous vehicles into a first group to move the one or more autonomous vehicles in the first group together from the first location; 
assigning a vehicle operator to move the first group from the first location to a second location associated with the transfer hub based at least in part on an availability of the vehicle operator; and 
directing the vehicle operator to move a support vehicle from the first location to the second location, wherein at least one of the one or more autonomous vehicles in the first group are configured to autonomously follow the support vehicle from the first location to the second location; 
wherein assigning the vehicle operator to move the first group to the second location associated with the transfer hub based at least in part on the availability of the vehicle operator comprises: 
selecting the second location from a plurality of candidate locations associated with the transfer hub to receive the first group from the first location; 
determining that the vehicle operator is available to move the first group from the first location to the second location; and 
assigning the vehicle operator to move the first group from the first location to the second location.
Specifically, Ross et al. discloses a similar method for coordinating the movement of autonomous vehicles at transfer hubs (see Figure 7) that comprises determining an autonomous vehicle (i.e. autonomous vehicle 101) to move from a first location (i.e. meetup location ML 213) associated with a transfer hub (see ¶0104-0107, with respect to steps 732 and 734 of Figure 7), grouping the autonomous vehicle into a first group to move the autonomous vehicles in the first group together from the first location (see ¶0107, with respect to steps 732 and 734 of Figure 7), assigning a vehicle operator to move the first group from the first location to a second location (i.e. end of a road segment) associated with the transfer hub based at least in part on an availability of the vehicle operator (see ¶0059, ¶0045), directing the vehicle operator to move a support vehicle (i.e. human driven vehicle) from the first location to the second location (see ¶0061), wherein the autonomous vehicle in the first group is configured to autonomously follow the support vehicle from the first location to the second location (see ¶0045), wherein assigning the vehicle operator to move the first group to the second location associated with the transfer hub based at least in part on the availability of the vehicle operator comprises determining that the vehicle operator is available to move the first group from the first location to the second location (see ¶0045) and assigning the vehicle operator to move the first group from the first location to the second location (see ¶0059, ¶0045). However, Ross et al. does not disclose the selection of the candidate location from a plurality candidate locations, where assigning the vehicle operator to move the first group to the second location associated with the transfer hub based at least in part on the availability of the vehicle operator comprises selecting the second location from a plurality of candidate locations associated with the transfer hub to receive the first group from the first location, determining that the vehicle operator is available to move the first group from the first location to the second location, and assigning the vehicle operator to move the first group from the first location to the second location, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/3/2022 and confirmed in the interview held on 7/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661